Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 26, 2016

                                     No. 04-16-00252-CV

                              Jean Eckford HARDAWAY, Et al.,
                                          Appellants

                                               v.

                             Lou Eda Korth Stubbs NIXON, Et al.,
                                         Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 12-09-0188-CVK
                        Honorable Russell H. Wilson, Judge Presiding

                                        ORDER
        Appellants seek to appeal the trial court’s January 22, 2016 “Summary Judgment.” It
appears, however, that the judgment may be interlocutory because (1) it does not dispose of
appellees’ request for attorney’s fees contained in their “Plaintiff Intervenors’ Second Amended
Petition in Intervention and Original Cross-Claims and Third-Party Claims,” and (2) the
Summary Judgment does not mention West 17th Resources, LLC or West 17th Minerals, LLC.
An order or judgment is final when it disposes of all claims asserted by and against all parties.
Martinez v. Humble Sand & Gravel, Inc., 875 S.W.2d 311, 312 (Tex. 1994); New York
Underwriters Ins. Co. v. Sanchez, 799 S.W.2d 677, 678-79 (Tex. 1990).

       Because it appears this court may lack jurisdiction over this appeal, appellants are
ORDERED to show cause in writing no later than June 6, 2015 why this appeal should not be
dismissed for lack of jurisdiction.

         Appellants’ Notice of Appeal identifies the appellants only as “Plaintiffs Jean Eckford
Hardaway, et al.” Appellants are represented on appeal by Ms. Stella G. Marks. In her response
to this show cause order, Ms. Marks is also ORDERED to fully identify all appellants by name.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2016.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court